

115 HR 3715 IH: Scenic Columbia Gorge Restoration Act of 2017
U.S. House of Representatives
2017-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3715IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2017Mr. Walden introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo expedite salvage and reforestation projects in the Columbia Gorge National Scenic Area and other
			 National Scenic Areas in response to certain catastrophic events, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Scenic Columbia Gorge Restoration Act of 2017. 2.Expedited recovery activities in response to catastrophic events in National Scenic Areas (a)DefinitionsIn this section:
 (1)Catastrophic eventThe term catastrophic event means any natural disaster (such as hurricane, tornado, windstorm, snow or ice storm, rain storm, high water, wind-driven water, tidal wave, earthquake, volcanic eruption, landslide, mudslide, drought, or insect or disease outbreak) or any fire, flood, or explosion, regardless of cause.
 (2)ConclusionThe term conclusion, with respect to a catastrophic event, includes containment of the catastrophic event if occurring before the actual end of the catastrophic event.
 (3)National scenic areaThe term National Scenic Area means an area of the National Forest System federally designated as a National Scenic Area in recognition of the outstanding natural, scenic, and recreational values of the area.
 (4)Response activityThe term response activity means any salvage operation or reforestation activity proposed to be conducted within a National Scenic Area adversely impacted by a catastrophic event to address conditions caused or exacerbated by the catastrophic event.
 (5)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. (b)Prompt proposal of response activitiesWithin 30 days after the conclusion of a catastrophic event within a National Scenic Area, the Secretary shall begin proposing response activities for lands within the National Scenic Area adversely impacted by the catastrophic event.
 (c)Public Input and response processNotwithstanding any other provision of law, the Secretary shall allow 30 days for public scoping and comment regarding a National Scenic Area response activity, 15 days for filing an objection to the response activity, and 15 days for the agency response to the filing of an objection. Upon completion of this process and expiration of the period specified in subsection (d)(1) if applicable, the Secretary shall implement the response activity.
			(d)Environmental review
 (1)Expedited environmental assessmentExcept as provided in paragraph (2), notwithstanding any other provision of law, an environmental assessment prepared by the Secretary concerned pursuant to section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for a National Scenic Area response activity shall be completed within 60 days after the conclusion of the catastrophic event.
 (2)Categorical exclusionA categorical exclusion is available for any National Scenic Area response activity that— (A)does not exceed 10,000 acres within the National Scenic Area; and
 (B)includes lands that— (i)are visible from key viewing areas, as described in the management plan for the National Scenic Area;
 (ii)provide screening for human development; (iii)are part of a municipal watershed; or
 (iv)contain utility or power transmission right-of-ways. (e)Consultation under the Endangered Species Act (1)No Consultation if response activity Not Likely To Adversely Affect a Listed Species or Designated Critical HabitatConsultation under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) shall not be required if the Secretary determines that a response activity is not likely to adversely affect a listed species or designated critical habitat.
				(2)Expedited Consultation
 (A)In generalWith respect to a response activity that is not covered by paragraph (1), consultation required under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) shall be concluded within the 90-day period beginning on the date on which such consultation was requested by the Secretary.
 (B)Effect of no conclusionIn the case of a consultation described in subparagraph (A) that is not concluded within the 90-day period specified in such subparagraph, the response activity for which such consultation was initiated—
 (i)shall be deemed to have not violated section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)); and
 (ii)may be carried out. (f)Prohibition on Restraining Orders, preliminary injunctions, and injunctions pending appealNo restraining order, preliminary injunction, or injunction pending appeal shall be issued by any court of the United States with respect to any decision to prepare or conduct a response activity. Section 705 of title 5, United States Code, shall not apply to any challenge to the response activity.
 (g)Funding sourceAmounts in the special fund established pursuant to section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b), shall be available to the Secretary for response activities.
 (h)Reforestation objectiveIn the case of response activities conducted on National Scenic Area lands adversely impacted by a catastrophic event, the Secretary shall achieve reforestation of at least 75 percent of the impacted lands before the end of the two-year period following the conclusion of the catastrophic event.
			